Citation Nr: 0021355	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim. 

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind, having visual acuity of 5/200 or less, 
in both eyes, or has concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his or her condition as a whole. It is only necessary that 
the evidence establish that the appellant is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Determinations that the appellant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Veterans Appeals stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The pertinent evidence here consists of a VA examination 
report and a private physician report.  In August 1998, the 
veteran underwent a VA examination wherein the examiner 
recorded the veteran's complaints of extreme dyspnea on 
exertion secondary to emphysema.  The examiner concluded that 
there were no apparent restrictions although the veteran 
complained of extremity pain and tingling feet.

In March 2000, a private examiner found that although the 
veteran was not bedridden, he could not dress, bathe, go to 
the bathroom, eat or walk in and out of his home unassisted.  
Clearly, then, this examiner found that the veteran 
experienced severe restrictions.  

The Board takes note that the private medical report was 
submitted well after the 90 day period for submitting 
evidence after the case has been certified to the Board.  
However, in view of the findings the evidence sets forth in 
support of the veteran's claim, the Board concludes that 
fairness requires that evidence be considered in connection 
with the present claim.  The Board notes that there is a 
large disparity between the VA examiner's report and the 
private physician's findings.  Perhaps the veteran's 
condition has worsened since he filed his claim.  Therefore, 
further examination is necessary to determine the current 
level of the veteran's condition insofar as his need for aid 
and attendance benefits.  

Therefore, the case is REMANDED to the RO for the following 
development:

The veteran should be afforded a VA 
examination to determine the need for a 
special monthly pension.  The claims 
folder should be made available to the 
examiner for review at the examination.  
The examiner should address the issues of 
whether the veteran is housebound or has 
such restrictions that he requires 
regular aid and attendance.  The examiner 
should also directly address the March 
2000 private physician's note and 
findings discussed above.




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, the veteran need take no action unless 
otherwise notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




